Citation Nr: 1219401	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  06-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for neuropathy of the bilateral hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1952 to November 1955. 

This matter is before the Board of Veterans' Appeals  (Board) following a September 2010 Order from the United States Court of Appeals for Veterans Claims (Court) vacating the Board's June 2010 decision.  This matter was originally on appeal from an April 2005 rating decision of the regional office (RO) in Cleveland, Ohio.  

The Board remanded this claim for further development in March 2011.  It now returns for appellate review. 

The Board notes that a May 2008 VA x-ray study reflects that the Veteran had experienced pain in the right middle finger ever since active service.  The x-ray study revealed osteoarthrosis involving the second and third fingers as well as a metallic foreign body in the right middle finger.  The service treatment records show that the right middle finger was treated for a fracture in 1954.  The issue of service connection for a disability of the right middle finger has not been addressed by the agency of original jurisdiction (AOJ).  Accordingly, this issue is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's neuropathy of the bilateral hands was not caused or aggravated by cold exposure during active military service and is not otherwise related to service.




CONCLUSION OF LAW

Neuropathy of the bilateral hands was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a January 2005 letter informed the Veteran of the basic elements which must be satisfied in order to establish entitlement to service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  A June 2009 letter also provided all notice required under the VCAA as set forth above, including notice as to how VA determines the degree of disability and the effective date assigned a service-connected disability.  Although this letter was not sent prior to the initial rating decision, the Veteran had ample time to submit additional information and evidence before the claim was readjudicated by the agency of original jurisdiction (AOJ) in supplemental statements of the case (SSOC) issued in January 2010 and April 2012.  Thus, any delay in the notice provided did not prejudice the Veteran's claim.  See Mayfield, 499 F.3d at 1323.  Moreover, since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  Accordingly, the Board finds that the duty to notify has been satisfied.  See Quartuccio, 16 Vet. App. at 187.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have also been associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Veteran was afforded an appropriate VA examination of the hands in November 2009.  Pursuant to the Board's March 2011 remand directive, a VA examiner issued a March 2012 addendum opinion following an EMG and nerve conduction study.  The examiner stated that the results of the study showed a type of neuropathy more likely associated with diabetes and vitamin B12 deficiency than cold exposure.  Thus, the examiner concluded that it was less likely than not that the Veteran's polyneuropathy was related to his cold exposure during service.  The Board finds that this opinion adequately addresses the Board's directive that the examiner discuss whether any additional test(s) could help determine the etiology of the Veteran's neuropathy of the bilateral hands.  Thus, the Board finds that there has been substantial compliance with its March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  By the same token, the Board finds that the VA examination, together with the addendum opinions, are adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and the Veteran's relevant medical history as contained in his medical records and as reported by him, examined the Veteran and recorded the relevant clinical findings, obtained results of appropriate tests (namely an EMG), and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination, and articulates the medical principles on which it is based.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for neuropathy of the bilateral hands.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, including neuropathy, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Veteran argues that his peripheral neuropathy of the bilateral hands was caused by cold exposure during active service.  In this regard, the Veteran states that he was exposed to extreme cold while serving in a gun turret aboard a Navy cruiser in the winter of 1952-1953 in the waters close to shore during the Korean conflict.  A
May 2004 statement by a fellow service member, J.E.J., reflects that the Veteran and J.E.J. served together in an open gun mount and were exposed to temperatures of below zero degrees (presumably Fahrenheit) while engaged in combat operations in Wonsan Harbor, North Korea.  He further stated they often spent several hours at a time at their station in the gun mount.  Based on the statements of the Veteran and J.E.J. as well as the circumstances of the Veteran's service, the Board finds it credible that he was exposed to extreme cold for prolonged periods of time during active service.  See 38 U.S.C.A. § 1154(a) (2002). 

While extreme cold exposure during active service has been established, the Board finds that pathology or symptoms of the hands did not manifest during service.  Specifically, the Veteran's service treatment records do not show that his hands were affected by frostbite or other indications of cold exposure, and in fact are negative for any symptoms of the hands at the time.  Apart from a fracture of the right middle finger, there is no evidence of pathology of the hands during service.  Moreover, the November 1955 separation examination shows that the Veteran's upper extremities, which would include the hands, were found to be normal on clinical evaluation.  Accordingly, the Board finds that notwithstanding the Veteran's conceded cold exposure, no pathology of the hands which might be associated with such exposure, to include neuropathy, manifested during active service. 

While the Board finds that a disability of the hands did not manifest in service, as discussed above, service connection may still be established if all of the evidence of record, including evidence of a continuity of symptomatology, shows that this disability was incurred in or aggravated by active service, to include as a result of cold exposure.  See 38 C.F.R. § 3.303(b)(d).  

Unfortunately, the Board finds that the competent evidence of record does not show a relationship between the Veteran's neuropathy of the hands and his period of service.  First, the Board finds that a continuity of symptomatology has not been established.  In this regard, the Veteran stated in a September 2008 VA treatment record that he "most likely" had frostbite while serving in Korea and had experienced extreme sensitivity to the cold in his hands and feet ever since that time.  However, the service treatment records constitute probative evidence that symptoms or pathology of the hands did not manifested at the time.  Moreover, a September 1959 period examination performed during the Veteran's reserve service shows that his upper extremities, which would include the hands, were found to be normal on clinical evaluation.  The Veteran did not indicate any problems with the hands in the accompanying report of medical history.  Thus, probative evidence of record in the form of contemporary service records shows that several years after separation from active service, the Veteran's hands continued to be normal.  The Board gives more weight to the contemporaneous service records than to the Veteran's statements made in support of this claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  As such, the Board does not find it credible that the Veteran has experienced symptoms of the hands ever since active service.  See id.

The Board has considered statements by the Veteran's daughters relating that the Veteran had long-standing sensitivity to the cold in his hands.  The Board has also reviewed a May 2004 statement by a friend of the Veteran, W.B.D., which reflects that W.B.D. had known the Veteran since 1974 and that "over the years" the strength in the Veteran's arms diminished and he had trouble picking things up.  While these statements show that the Veteran has had difficulty with his hands for a long time, they do not show a continuity of symptoms that can be traced back to service.  

Second, the Board finds that the competent medical evidence of record weighs against a relationship between the Veteran's neuropathy of the hands and his period of service.  In this regard, in the November 2009 VA examination report, the VA examiner reviewed the Veteran's history of prolonged exposure to extreme cold during active service.  The Veteran described symptoms of pain, tingling, numbness, and weakness in the hands and fingers.  On examination, the nerve sensation in the Veteran's hands was decreased.  The examiner diagnosed neuropathy of the hands.  After reviewing the Veteran's medical history and examining him, the examiner concluded that she could not resolve the issue without resorting to speculation as to whether the Veteran's neuropathy of the hands was related to in-service cold exposure.  She explained that although the Veteran's hands had been exposed to the cold during service, there was no record of injury to or treatment of the hands during service.  Moreover, she noted that the Veteran had diabetes and hypertension, as well as a B12 deficiency and that these conditions could be the cause of the Veteran's neuropathy.  

In an April 2011 addendum to this examination, a different examiner reviewed the claims file and the November 2009 VA examination report and concluded that the Veteran's nonservice-connected diabetes, hypertension, and vitamin B12 deficiency were the more likely cause of the Veteran's neuropathy.  

Finally, in a March 2012 addendum opinion, the examiner opined that the Veteran's neuropathy was less likely as not due to his in-service cold exposure.  The examiner explained that the Veteran underwent an EMG and nerve conduction study in April 2011 which revealed mild to moderate peripheral neuropathy.  The neurologist who conducted the study stated that the most common cause of this neuropathy was diabetes as well as vitamin B12 deficiency.  The examiner also noted that emergent neuropathy is expected to cause axonal neuropathy, not a neuropathy with mixed features as seen in the April 2011 EMG and nerve conduction study report.  Accordingly, the examiner concluded that the Veteran's neuropathy was not due to cold exposure but rather due to diabetes and vitamin B12 deficiency. 

The November 2009 VA examination report and addendum opinions have great probative value as they represent the findings of a medical professional who reviewed the claims file and the Veteran's medical history, examined him, and found that the Veteran's neuropathy was not due to cold exposure given the type of neuropathy present, the fact that it did not manifest during service, and the fact that he had other conditions such as diabetes which were the more likely cause of neuropathy. 

The Board acknowledges the Veteran's contention that his neuropathy of the hands was caused or aggravated by cold exposure during active service.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  However, as a lay person, the Veteran does not have the medical training or expertise to make a competent determination as to whether his neuropathy of the hands is related to cold exposure.  See, e.g., Jandreau, 492 F. 3d at 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Such a determination is medically complex and thus must be made by one who is qualified through appropriate training or expertise to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. 3.159(a)(1); Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  Thus, the Veteran's opinion that his neuropathy is related to cold exposure during service is not competent and is outweighed by the VA examination report and addendum opinions showing that it is not related to cold exposure but rather to diabetes and vitamin B12 deficiency.  

In sum, because neuropathy of the hands did not develop in service or for a number of years after service, and because the competent medical evidence of record shows that it is not related to cold exposure but rather to the Veteran's diabetes and vitamin B12 deficiency, a relationship to service has not been established.  Thus, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303(b)(d); Shedden, 381 F.3d at 1166-67 (holding that service connection requires, among other things, a causal relationship between the current disability and the disease or injury incurred or aggravated during service). 

Because neuropathy of the bilateral hands did not manifest within one year of active service, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for neuropathy of the bilateral hands must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for neuropathy of the bilateral hands is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


